           Case 1:19-cv-00914-TJS Document 19 Filed 05/18/20 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MARYLAND
          CHAMBERS OF                                               6500 Cherrywood Lane
       TIMOTHY J. SULLIVAN                                        Greenbelt, Maryland 20770
 UNITED STATES MAGISTRATE JUDGE                                    Telephone: (301) 344-3593



                                          May 18, 2020

LETTER TO COUNSEL:

       RE:      Raymond W. v. Andrew M. Saul, Commissioner of Social Security1
                Civil No. TJS-19-0914

Dear Counsel:

         On March 28, 2019, Plaintiff Raymond W.2 petitioned this Court to review the Social
Security Administration’s final decision to deny his claim for Supplemental Security Income
(“SSI”). (ECF No. 1.) The parties have filed cross-motions for summary judgment. (ECF Nos. 15
& 16.) These motions have been referred to the undersigned with the parties’ consent pursuant to
28 U.S.C. § 636 and Local Rule 301.3 Having considered the submissions of the parties, I find that
no hearing is necessary. See Loc. R. 105.6. This Court must uphold the decision of the agency if
it is supported by substantial evidence and if the agency employed the proper legal standards. 42
U.S.C. §§ 405(g), 1383(c)(3); Mascio v. Colvin, 780 F.3d 632, 634 (4th Cir. 2015). Following its
review, this Court may affirm, modify, or reverse the Commissioner, with or without a remand.
See 42 U.S.C. § 405(g); Melkonyan v. Sullivan, 501 U.S. 89 (1991). Under that standard, I will
deny both motions and remand the case for further proceedings. This letter explains my rationale.

        In his application for SSI, Raymond W. alleged a disability onset date of February 4, 2015.
(Tr. 331-39.) The application was denied initially and on reconsideration. (Tr. 104-9.) A hearing
was held before an Administrative Law Judge (“ALJ”) on November 1, 2017. (Tr. 29-78.) In a
written decision dated February 27, 2018, the ALJ found that Raymond W. was not disabled under
the Social Security Act. (Tr. 13-23.) The Appeals Council denied Raymond W.’s request for
review (Tr. 1-6), making the ALJ’s decision the final, reviewable decision of the agency.




       1  On June 17, 2019, Andrew M. Saul became the Commissioner of Social Security. He is,
therefore, substituted as Defendant in this matter. See Fed. R. Civ. P. 25(d); 42 U.S.C. § 405(g).
        2 On October 10, 2018, the Court’s bench adopted a local practice of using the first name

and last initial of non-government parties in Court-issued opinions in Social Security cases. This
practice is designed to shield the sensitive personal information of Social Security claimants from
public disclosure.
        3 This case was originally assigned to Judge Stephanie A. Gallagher. On November 18,

2019, the case was reassigned to Magistrate Judge Deborah L. Boardman. On February 6, 2020,
the case was reassigned to me.
            Case 1:19-cv-00914-TJS Document 19 Filed 05/18/20 Page 2 of 3



        The ALJ evaluated Raymond W.’s claim for benefits using the five-step sequential
evaluation process set forth in 20 C.F.R. § 416.920. At step one, the ALJ found that Raymond W.
was not engaged in substantial gainful activity and had not been engaged in substantial gainful
activity since June 17, 2015. (Tr. 15.) At step two, the ALJ found that Raymond W. suffered from
the following severe impairments: affective disorder, anxiety disorder, right should laxity, and
degenerative disc disease of the lumbar spine. (Id.) At step three, the ALJ found Raymond W.’s
impairments, separately and in combination, failed to meet or equal in severity any listed
impairment as set forth in 20 C.F.R., Chapter III, Pt. 404, Subpart P, App. 1 (“Listings”). (Tr. 16-
18.) The ALJ determined that Raymond W. retained the residual functional capacity (“RFC”) to:

        perform medium work as defined in 20 CFR 416.967(c) except the claimant can
        lift, carry, push, and pull 50 pounds occasionally and 25 pounds frequently. He can
        sit for 6 hours in an 8-hour workday, and stand and/or work for 6 hours in an 8-
        hour workday. He can frequently climb ramps and stairs; balance; stoop; kneel;
        crouch; and crawl. He can occasionally climb ropes, ladders, and scaffolds. He can
        only frequently reach overhead and in all other directions with the right and
        dominant arm. He is further limited to simple routine tasks not at a production pace.
        He can only occasionally adjust to changes in workplace settings. He can only
        occasionally interact with supervisors, co-workers, and the public. He would be off-
        task for 10% of the workday.

(Tr. 18.)

        At step four, the ALJ determined that Raymond W. was able to perform past relevant work
as a warehouse worker and a box maker. (Tr. 21.) Alternatively, at step five, relying on the
testimony of a vocational expert (“VE”), the ALJ determined that there are jobs that exist in
significant numbers in the national economy that Raymond W. can perform, including hand
packager, laundry worker, and cleaner. (Tr. 22.) Therefore, the ALJ found that Raymond W. was
not disabled under the Social Security Act (Tr. 23.)

        Raymond W. raises two arguments in this appeal. First, he argues that the ALJ erred by
using an undefined term (“production pace”) in the hypothetical to the VE and in the RFC
determination. (ECF No. 15-1 at 9-12.) Second, he argues that the ALJ erred in the RFC
determination by failing to properly explain the determination that Raymond W. would be “off-
task for 10% of the workday.” (Id. at 12-16.)

       After a careful review of the ALJ’s opinion and the evidence in the record, I agree with
Raymond W. that the ALJ’s reliance on a hypothetical and an RFC that limited the claimant to
performing work “not at a production pace” runs afoul of the Fourth Circuit’s decision in Thomas
v. Berryhill, 916 F.3d 307, 312-13 (4th Cir. 2019), as amended (Feb. 22, 2019) (holding that an
ALJ’s description of work “requiring a production rate or demand pace” failed to give the court
“enough information to understand what those terms mean,” making it impossible for the court to
consider whether the RFC that incorporated those terms was supported by substantial evidence).

      In this case, the ALJ committed the same error as in Thomas. The ALJ’s hypothetical and
RFC determination limited Raymond W. to performing “simple routine tasks not at a production

                                                 2
          Case 1:19-cv-00914-TJS Document 19 Filed 05/18/20 Page 3 of 3



pace.” (Tr. 18.) The ALJ does not define the term “production pace” and the Court is uncertain
what the ALJ meant by this term. This “makes it difficult, if not impossible,” for the Court to
determine whether the ALJ’s decision is supported by substantial evidence. Thomas, 916 F.3d at
312 (4th Cir. 2019). I reject the Commissioner’s argument that this error is harmless. See Brenda
C. v. Comm’r, Soc. Sec. Admin., No. SAG-18-3234, 2019 WL 4017024, at *2 (D. Md. Aug. 26,
2019). Remand is required to allow the ALJ to more fully explain the RFC determination. Id. at
313 n.5 (“On remand, the ALJ will need to establish for how long, and under what conditions, [the
claimant] is able “to focus [her] attention on work activities and stay on task at a sustained rate.”).
I decline to address Raymond W.’s remaining argument.

        For the reasons set forth herein, both parties’ motions for summary jud gment (ECF Nos.
15 & 16) are DENIED. Pursuant to sentence four of 42 U.S.C.§405(g). the Commissioner’s
judgment is REVERSED IN PART due to inadequate analysis. The case is REMANDED for
further proceedings in accordance with this opinion. The Clerk is directed to CLOSE this case.

                                                       Sincerely yours,

                                                              /s/
                                                       Timothy J. Sullivan
                                                       United States Magistrate Judge




                                                  3
